   8:20-cv-00200-RGK-PRSE Doc # 6 Filed: 06/02/20 Page 1 of 2 - Page ID # 40



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WARREN CROZIER, and PAULA
CROZIER,
                                                             8:20CV200
                    Plaintiffs,

      vs.

WESTSIDE COMMUNITY SCHOOLS                      MEMORANDUM AND ORDER
DISTRICT, Omaha, Ne; WESTSIDE
MIDDLE SCHOOL, Omaha, Ne;
ELIZABETH MEYERS, English
Teacher; RUSS OLSEN, Principal
Westside Middle School; ENID
SCHONEWISE, Assistant
Superintendent; BLANE MCCANN,
Superintendent; NEBRASKA
DEPARTMENT OF EDUCATION,
MATTHEW BLOMSTEDT,
Commissioner; SARA HULAC, Legal
Counsel; and BRYTTEN SORGENFREI,
Investigator;

                    Defendants.


       Plaintiff Paula Crozier, a non-prisoner, filed a Motion for Leave t o Proceed
in Forma Pauperis. (Filing No. 2.) Upon review of Plain t iff’s Motion, t he court
finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for t h e cou rt t o con duct an in itial
review of her claims to determine whether summary dismissal is appropriate under
  8:20-cv-00200-RGK-PRSE Doc # 6 Filed: 06/02/20 Page 2 of 2 - Page ID # 41



28 U.S.C. § 1915(e)(2). The court will conduct t his in itial review in it s n ormal
course of business.

      Dated this 2nd day of June, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
